Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “control system” and a “heating device” in claim 1 and a “communication device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the received target temperature” in line 6.  There is insufficient antecedent basis for this limitation in the claim.   The preamble only claims that the interface is configured to receive a target temperature, but no target temperature is ever received.  For purposes of examination, this limitations is understood to be –a received target temperature”.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holverson (U.S. Patent Application Publication 2016/ 0101481) in view of Verhagen (U.S. Patent Application Publication 2015/ 0334781) and Thomas (U.S. Patent 8,038,931)

Regarding claim 1, Holverson discloses a system for controlling heating of a workpiece (induction preheating ¶0038, fig. 4), comprising: an interface (42)  configured to receive a target temperature (208 ¶0023) for the workpiece; a processor (fig. 2, processor 66 in 19) configured to: 
Holverson, ¶0038, 64); and 
set a control temperature (element 204) based on the received target temperature (208, desired preheat temperature) and the selected current temperature (198); configured to: control heating of the workpiece via a heating device until the workpiece reaches the control temperature (204) as measured by at least one of the one or more temperature sensors (64) and control the heating device (¶0038, “decrease the rate”, to control overshoot)  212) 
Holverson does not disclose stopping heating the workpiece in response to the workpiece reaching the control temperature (Holverson only teaches reducing the temperature to control the rate to reduce overshoot, ¶0038 “decrease the rate” of heating) nor does he teach wherein: 
the processor is configured to characterize a temperature ramp rate based on a measured temperature overshoot at the workpiece after turning off the heating device; and the control system is configured to control heating of the workpiece to the received target temperature by controlling the heating device based on the temperature ramp rate.  

However, Verhagen teaches in its own induction pre-heating method for metals to be welded, that  “[i]n certain embodiments, control of the output power 54 in general may be based at least in part on user heating preferences that may, for example, be entered via the control panel (interface) of the power source including, but not limited to, desired temperature ramp speed, acceptable temperature overshoot, preference for gentle vs. aggressive heating, and so forth. As a non-limiting example, if a user wishes to heat a pipe very carefully, and does not care how long it takes, the user could set the induction heating mode to "gentle" and/or could set an acceptable temperature overshoot of zero and/or could set the temperature ramp speed to ‘slow.’” (¶Verhagen ¶0143, All emphasis added).  While Holverson teaches the specifics of choosing temperatures and reaching temperatures while heating, Verhagen teaches the advantages of being able to control the temperatures via the amount of heating and current running though the induction heater, to control the heating ramp-rate or the overshoot of the target temperatures.  Moreover, Thomas teaches the idea of heating up the workpiece and turning off the power, whereby some overshoot of the target is reached, and he also teaches that it is more effective, and there will be less overshoot if a lowering of the power occurs as the target temperature is approached. As well, Thomas teaches “look[ing] at the rate of change of the workpiece temperature and adjusts the output based on the rate of change (ramp rate)” (Thomas, column 9 lines 16-35) For instance, a desirable quick temperature ramp speed, to reach the target temperature quickly, and then to turn off the power so as to limit overshoot of the desired target temperature and then to control the temperature based on the ramp rate/change rate, would be within the teachings of Verhagen and Thomas. Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Holverson with the teachings of Verhagen and Thomas to further control the heating of the induction pre-heater, where “the processor is configured to characterize a temperature ramp rate (204) based on a (the ramp rate fall, approximately between the time 206, when the control temperature is reached, shown on Holverson fig. 4, and a little past time 210, where the temperature stabilizes at the target temperature 208) in order to achieve desired heating time and temperature including overshoot and ramp-rate so that the desired hating effect is achieved (Verhagen ¶0143)


Regarding claim 2, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the processor is configured to set the control temperature (Holverson, 204) to a temperature between the selected current temperature (198) and the received target temperature (208).  

Regarding claim 3, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the processor is configured to select the current temperature for the workpiece based on a selection of at least one of the one or more temperature sensors via the interface (Holverson, fig. 2, ¶0034, sensor 64 relays into monitoring system 19; ¶0032, “feedback regarding environmental conditions”; monitoring system 19 is interface).;.  

Regarding claim 4, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, but does not further teach a system wherein the processor is configured to: update the characterization of the temperature ramp rate in response to a change in the selected current temperature or a change in the one or more temperature sensors. While Holverson does not teach about updating, Verhagen does teach about different desired outcomes, and specifically, to control preferences that may, be chosen as noted in the rejection of claim 1.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, should an update be required, certainly a temperature ramp rate can be recharacterized, with a change of temperature, depending, as noted above, on the desired “acceptable temperature overshoot, [or] preference for gentle vs. aggressive heating, and so forth” (¶143) as the operator prefers.  This would, of course, be applied back into the heating ramp rate (Holverson, 202) 

Regarding claim 5, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the heating device is configured to heat the workpiece using induction (Holverson, ¶0016, describing embodiments that could use their invention “heating process (e.g. induction,)”).
 
desired preheated temperature 208) via one or more of user interface, wired communication from another device, and wireless communication from another device (¶0031, the desired parameters are input in and there is optional wireless connection and interface, can input “environmental conditions, thresholds for respective environmental conditions, and welding procedure specifications for various types of welds, among other data related to the welding system 10”; the minimum threshold 212 and other parameter may be part of the welding procedure ¶0038).

Regarding claim 7, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, but does not further teach a system wherein the processor is configured to perform one or both of: monitor the outputs of the one or more temperature sensors at an expiration of a first time timer, and control updating an interim temperature based on the temperature ramp rate at an expiration of a second timer, wherein the control system is configured to heat the workpiece to the interim temperature. However, in another embodiment (Holverson fig. 3) Holverson teaches to monitor the fall of the temperature after a desired duration of time to see if a threshold has been met (¶0037).  In light of Verhagen, who teaches that the rate of heating can be monitored and even changed, it would have been obvious to one having ordinary skill in the art at the time of the filing to have the device check the temperature at a certain time to see if the heating of the workpiece is coming along as desired, and then 

Regarding claim 8, Regarding claim 7, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the control system is configured to control the heating device based on the received target temperature (Holverson, 208), the temperature ramp rate (as described by Verhagen, depending on the operators preferences ¶143), and feedback based on the outputs of the one or more temperature sensors ((Holverson ¶0038, temperature curve is related to signals from a temperature sensor 64,).  

Regarding claim 9 Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, but does not further precisely teach wherein the processor is configured to output an alarm or alert in response to detecting at least a threshold reduction in the selected current temperature while the heating device is heating the workpiece.  However, Holverson does teach a notification for when a temperature reaches above a threshold temperature, to know that the next step may be taken in the welding process.  Further, Holverson also teaches other parameters curves may be watched to see if a parameter reaches below a certain threshold and a notification to the operator is given.  Thus, putting these two together, it would have been obvious to one having ordinary skill in the art at the time of the filing, to have a notification (alert) to the operator should a threshold be passed in the reduction of a 

Regarding claim 10, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the processor is configured to select the current temperature for the workpiece as a highest temperature measured by the one or more temperature sensors (Holverson, fig. 2, temperature sensor 64, if there is only one temperature sensor, then it by definition is the “highest temperature measured by the one or more sensors”)..  
Regarding claim 11, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the one or more temperature sensors comprise at least one of an armored temperature sensing device, a spot-welded temperature sensing device, a thermocouple (Holverson, ¶0027, “sensors may include…thermocouples”, only one of these options is required), or an infrared temperature sensor (¶0027, “sensors may include…infrared sensors”, only one of these options is required).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761     
021222